      Case 3:19-cv-02850-B Document 9 Filed 11/10/20                     Page 1 of 12 PageID 73



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 CARLOS MORALES,                                      §
                                                      §
      Plaintiff,                                      §
                                                      §
 v.                                                   §     CIVIL ACTION NO. 3:19-CV-2850-B
                                                      §
 THE RAUSCH GROUP &                                   §
 ASSOCIATES, LLC,                                     §
                                                      §
      Defendant.                                      §

                              MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Carlos Morales’s Motion for Default Judgment (Doc. 8), filed

August 7, 2020. For the reasons discussed below, the Court GRANTS IN PART and DENIES IN

PART Morales’s motion.

                                                       I.

                                             BACKGROUND1

         This is a Fair Debt Collection Practices Act (FDCPA) suit. On November 27, 2019, Morales

filed a complaint against The Rausch Group & Associates, LLC, alleging Rausch violated the

FDCPA when, on or around October 17, 2019, its representatives phoned Morales and sent a letter

to him in reference to an alleged medical debt. See generally, Doc. 1, Compl.

         First, Rausch called Morales, but Morales terminated the call. Doc. 8-1, Aff. of Pl., ¶ 6. The

same day, Rausch called Morales’s employer “about wage garnishment,” and Morales’s employer

notified Morales of the call. Id. ¶¶ 7–9. Morales “immediately” attempted to contact Rausch, but


         1
             The Court draws the facts from Morales’s complaint (Doc. 1) and affidavit (Doc. 8-1).

                                                     -1-
    Case 3:19-cv-02850-B Document 9 Filed 11/10/20                   Page 2 of 12 PageID 74



Rausch did not answer his call. Id. ¶ 10. Rausch’s representative then returned Morales’s call and

informed him of a fifteen-year-old outstanding hospital bill in the amount of $3,877.74. Id. ¶ 11. The

representative informed Morales that Rausch mailed Morales letters seven years ago regarding this

debt, but Morales claims he never received them. Id. ¶¶ 12–13. Rausch’s representative also told

Morales that if he did not pay the hospital bill immediately, Rausch would sue him. Id. ¶ 14. Later,

Morales received “an electronic letter” from Rausch. Id. ¶ 15. The letter did not state the current

legal owner of the debt—only that Dallas Regional was the original creditor. Id. ¶ 16. The letter

threatened that Rausch would sue Morales on the debt and initiate liens on his “automobile, assets,

and real estate” if he did not settle the debt. Id. ¶¶ 17–18. However, in the letter, Rausch stated that

it would accept $2,700.00 to satisfy the debt if Morales paid immediately. Id. ¶ 20. Morales paid

Rausch $2,700.00 to satisfy the debt. Id. ¶¶ 25, 32. Based on the letter, Morales thought a judgment

had been obtained against him, that attorneys were involved, and that if he did not pay, his assets

would be taken and his wages garnished. Id. ¶¶ 27–28.

        In this action against Rausch, Morales now first asserts that the statute of limitations to

collect on the debt had expired when Rausch collected it, and Rausch thus violated the FDCPA by

attempting to collect a time-barred debt. Doc. 1, Compl., ¶¶ 28–42, 47c, 47f. Second, Morales

alleges that Rausch, through its representatives, failed to disclose its status as a debt collector as

required under 15 U.S.C. § 1692e(11). Id. ¶ 47h. Third, Morales sues under other various sections

of the FDCPA but fails to support these violations with specific factual allegations. See id. ¶ 47

(listing alleged violations of the FDCPA).

        Last, Morales alleges that as a result of Rausch’s violations, he “has suffered, and continues

to suffer, personal humiliation, embarrassment, mental anguish, and emotional distress.” Id. ¶ 48.

                                                 -2-
    Case 3:19-cv-02850-B Document 9 Filed 11/10/20                    Page 3 of 12 PageID 75



Therefore, Morales seeks compensatory, actual, and statutory damages under 15 U.S.C. § 1692k,

costs and attorneys’ fees, and any other relief the Court deems appropriate. Id. at 7. Morales served

Rausch on December 4, 2019. See Doc. 5-1, Proof of Service, 2. To date, Rausch has not answered

or otherwise made an appearance in this case. Consequently, Morales requested the Clerk enter

default against Rausch on February 5, 2020, Doc. 5, Request, 1, which it did that same day. Doc. 6,

Clerk’s Entry of Default. Subsequently, the Court ordered Morales to file any motion for default

judgment on or before August 7, 2020. Doc. 7, Order, 1. Morales moved for a default judgment

against Rausch on August 7, 2020. Doc. 8, Mot. for Default J., 1. The Court now considers that

motion.

                                                   II.

                                       LEGAL STANDARD

        Federal Rule of Civil Procedure 55 provides for the entry of default judgments in federal

court. According to Rule 55, “[w]hen a party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend, . . . the clerk must enter the party’s default.” Fed. R. Civ. P.

55(a). Once default has been entered, the Court may enter a default judgment against the defaulting

defendant upon motion of the plaintiff. Fed. R. Civ. P. 55(b)(2).

        That being said, “[d]efault judgments are a drastic remedy, not favored by the Federal Rules

and resorted to by courts only in extreme situations.” Sun Bank of Ocala v. Pelican Homestead & Sav.

Ass’n, 874 F.2d 274, 276 (5th Cir. 1989) (citations omitted). A party is not entitled to a default

judgment merely because the defendant is technically in default. Ganther v. Ingle, 75 F.3d 207, 212

(5th Cir. 1996) (citations omitted). “Rather, a default judgment is generally committed to the

discretion of the district court.” United States v. 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548

                                                  -3-
    Case 3:19-cv-02850-B Document 9 Filed 11/10/20                     Page 4 of 12 PageID 76



F. Supp. 2d 381, 384 (W.D. Tex. 2008) (citing Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977)).

        In determining whether to enter default judgment against a defendant, courts have developed

a three-part analysis. See, e.g., id. (citation omitted). First, courts consider whether the entry of

default judgment is procedurally warranted. See Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir.

1998). The factors relevant to this inquiry include: (1) “whether material issues of fact” exist;

(2) “whether there has been substantial prejudice”; (3) “whether the grounds for default are clearly

established”; (4) “whether the default was caused by a good faith mistake or excusable neglect”;

(5) “the harshness of a default judgment”; and (6) “whether the court would think itself obliged to

set aside the default on the defendant’s motion.” Id.

        Second, courts assess the substantive merits of the plaintiff’s claims and determine whether

there is a sufficient basis in the pleadings for the judgment. See Nishimatsu Constr. Co., Ltd. v. Hous.

Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (noting that “default is not treated as an absolute

confession by the defendant of his liability and of the plaintiff’s right to recover”). In doing so, the

Court is to assume that due to its default, the defendant admits all well-pleaded facts in the plaintiff’s

complaint. Id. However, the “defendant is not held to admit facts that are not well pleaded or to

admit conclusions of law.” Id.

        Third, courts determine what form of relief, if any, the plaintiff should receive. Ins. Co. of the

W. v. H & G Contractors, Inc., 2011 WL 4738197, at *4 (S.D. Tex. Oct. 5, 2011) (“A defendant’s

default concedes the truth of the allegations of the Complaint concerning the defendant’s liability,

but not damages.” (citing Jackson v. FIE Corp., 302 F.3d 515, 524–25 (5th Cir. 2002)). Normally,

courts should not award damages without a hearing or a demonstration by detailed affidavits

establishing the necessary facts. See United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir.

                                                  -4-
     Case 3:19-cv-02850-B Document 9 Filed 11/10/20                  Page 5 of 12 PageID 77



1979). However, if the “amount claimed is a liquidated sum” or damages can be determined by

mathematical calculation, a hearing is unnecessary. James v. Frame, 6 F.3d 307, 310 (5th Cir. 1993).

                                                  III.

                                             ANALYSIS

        Applying this three-part analysis, the Court concludes that a default judgment is procedurally

warranted and supported by a sufficient factual basis in Morales’s complaint. But because the Court

cannot determine the amount of damages by reference to information in the pleadings and

supporting documents, it will not award damages at this time. See James, 6 F.3d at 310. Thus, while

Morales is entitled to a default judgment against Rausch, Morales will take nothing at this point.

A.      Whether a Default Judgment is Procedurally Warranted

        After reviewing Morales’s motion in light of the six Lindsey factors, the Court finds that

default judgment is procedurally warranted. First, Rausch has not filed any responsive pleadings.

Consequently, there are no material facts in dispute. Lindsey, 161 F.3d at 893; Nishimatsu Constr.,

515 F.2d at 1206 (noting that “[t]he defendant, by his default, admits the plaintiff’s well-pleaded

allegations of fact”). Second, Rausch’s “failure to respond threatens to bring the adversary process

to a halt, effectively prejudicing [Morales’s] interests.” Ins. Co. of the W., 2011 WL 4738197, at *3

(citing, inter alia, Lindsey, 161 F.3d at 893). Third, there is no evidence before the Court to indicate

that Rausch’s silence is the result of a “good faith mistake or excusable neglect. . . .” Lindsey, 161

F.3d at 893 (citation omitted). Fourth, Rausch has completely failed to respond to Morales’s

complaint for nearly a year, mitigating the harshness of a default judgment. John Perez Graphics &

Design, LLC v. Green Tree Inv. Grp., Inc., 2013 WL 1828671, at *3 (N.D. Tex. May 1, 2013). Finally,

the Court is not aware of any facts that would give rise to “good cause” to set aside the default if

                                                 -5-
     Case 3:19-cv-02850-B Document 9 Filed 11/10/20                  Page 6 of 12 PageID 78



challenged by Rausch. Lindsey, 161 F.3d at 893. Thus, Morales has met the procedural requirements

for default judgment.

B.      Whether the Pleadings Contain a Sufficient Basis for Judgment

        In light of the entry of default, Rausch is deemed to have admitted the allegations set forth

in Morales’s complaint. Nonetheless, the Court must review the pleadings to determine whether they

present a sufficient basis for Morales’s claim for relief. Nishimatsu Constr., 515 F.2d at 1206. In

conducting this analysis, the Fifth Circuit looks to the Rule 8 case law for guidance:

        Rule 8(a)(2) requires a pleading to contain a short and plain statement of the claim
        showing that the pleader is entitled to relief. The purpose of this requirement is to
        give the defendant fair notice of what the . . . claim is and the grounds upon which
        it rests. The factual allegations in the complaint need only be enough to raise a right
        to relief above the speculative level, on the assumption that all the allegations in the
        complaint are true (even if doubtful in fact). Detailed factual allegations are not
        required, but the pleading must present more than an unadorned,
        the-defendant-unlawfully-harmed-me accusation.

Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th Cir. 2015) (alterations

incorporated) (citations and quotation marks omitted). Below, the Court analyzes Morales’s FDCPA

claims in light of Rule 8.

        1.      Violations based on the statute of limitations

        At least two of the FDCPA violations alleged by Morales appear to be premised upon his debt

being time-barred, so the Court will address that argument first. See Doc. 1, Compl., ¶¶ 28–42. Texas

law imposes a four-year statute of limitations for debt collection that begins to run “after the day the

cause of action accrues.” See Tex. Civ. Prac. & Rem. Code § 16.004(a)(3). Here, Morales alleges

that the hospital bill was for services rendered over fifteen years ago and that Rausch stated over the

phone that it first sent Morales collection letters seven years ago. Doc. 8-1, Aff. of Pl., ¶¶ 5, 12.


                                                 -6-
    Case 3:19-cv-02850-B Document 9 Filed 11/10/20                     Page 7 of 12 PageID 79



Additionally, Morales states he “has not made a payment” on the debt in over fifteen years. Doc. 1,

Compl., ¶ 28. Morales fails to allege any other specific information about the timing of the debt.

Rather, his statute-of-limitations allegations are conclusory in nature. See, e.g., Doc. 1, Compl., ¶ 42

(“Defendant could not legally file a lawsuit against Plaintiff because the statute of limitations for the

debt had expired.”); id. ¶¶ 34–37. Notably, Morales’s “complaint is devoid of any allegations as to

when the debt in question was due, or when [Morales] defaulted, if at all.” Jung v. Accredited Mgmt.

Sols. LLC, 2020 WL 4569994, at *3 (S.D. Tex. Aug. 6, 2020) (citation omitted). Thus, Morales has

not sufficiently pleaded his FDCPA claims premised upon Rausch’s collection of a time barred

debt—his claims under 15 U.S.C. § 1692e(2)(A) and § 1692e(5). See 2020 WL 4569994, at *3;

Doc. 1, Compl., ¶¶ 47c, 47f.

        2.      Violation of 15 U.S.C. § 1692e(11)

        In addition, Morales alleges that Rausch failed to disclose in its initial correspondence that

the communication was from a debt collector attempting to collect a debt. Doc. 1, Compl., ¶¶ 16,

18. Under the FDCPA, “if the initial communication with the consumer is oral, in that initial oral

communication . . . the debt collector [must disclose that it] is attempting to collect a debt and that

any information obtained will be used for that purpose . . . .” § 1692e(11). The debt collector must

also disclose in subsequent communications that the communication is from a debt collector. Id.

Here, Morales specifically alleges that Rausch identified itself in the letter as representing the current

legal owner of the debt but “failed to disclose that the [letter] was from a debt collector attempting

to collect a debt . . . .” Doc. 8-1, Aff. of Pl., ¶¶ 14–16; Doc. 1, Compl., ¶ 18. Taking Morales’s

allegations as true, Rausch failed to identify itself as a debt collector in at least one instance, thereby

violating § 1692e(11).

                                                   -7-
    Case 3:19-cv-02850-B Document 9 Filed 11/10/20                   Page 8 of 12 PageID 80



        3.      Violation of 15 U.S.C. § 1692e(4)

        Further, Morales alleges a violation of § 1692e(4) of the FDCPA. To violate this provision,

Rausch must have “represented or implied that nonpayment of any debt will result in the arrest or

imprisonment of any person or the seizure, garnishment, attachment, or sale of any property or wages

of any person unless such action is lawful and the debt collector or creditor intends to take such

action.” § 1692e(4). Morales alleges that Rausch’s representative threatened to sue him, initiate liens

on his assets, and garnish his wages. Doc. 1, Compl., ¶ 26. However, Morales fails to explain how

these threatened actions were unlawful or that Rausch did not intend to take these actions. If the

actions would be unlawful only based on Morales’s assumption that the debt was time-barred,

Morales’s claim fails because the Court has already rejected this assumption. In the absence of other

factual allegations to support the § 1692e(4) claim, it fails.

        4.      Violation of 15 U.S.C. § 1692e(3)

        Morales also claims that Rausch’s representative “[f]alsely represented either directly and/or

by implication that he was an attorney and/or that the communication was from an attorney. . . .”

Doc. 1, Compl., ¶ 47d. While the Court acknowledges that Morales believed attorneys were involved

“[b]ased on the language of the letter,” Doc. 8-1, Aff. of Pl., ¶ 27, he does not allege any facts

suggesting that the representative implied he was an attorney. Thus, the Court does not find a

violation under § 1692e(3).

        5.      Remaining violations

        Morales alleges violations of numerous subsections of § 1692 with little-to-no explanation

for each violation. To the extent that the Court could examine the factual basis for a violation, it has

done so above. However, the Court will not address the remaining alleged violations, which are

                                                 -8-
     Case 3:19-cv-02850-B Document 9 Filed 11/10/20                Page 9 of 12 PageID 81



wholly devoid of explanation. These include the alleged violations of §§ 1692d, 1692e, 1692e(10),

1692f, and 1692g(a). See Doc. 1, Compl., ¶ 47 (reciting the statutory language with no factual

support).

C.     Whether the Court Can Ascertain Damages

       “The court may conduct hearings or make referrals . . . when, to enter or effectuate judgment,

it needs to . . . determine the amount of damages; establish the truth of any allegation by evidence;

or . . . investigate any other matter.” Fed. R. Civ. P. 55(b)(2). “[W]here the amount claimed is a

liquidated sum or one capable of mathematical calculation,” however, a Court may enter judgment

without a hearing. James, 6 F.3d at 310.

       Here, Morales asks for: (1) compensatory damages; (2) actual damages; (3) statutory

damages; (4) costs; and (5) reasonable attorneys’ fees under 15 U.S.C. § 1692k(a). Doc. 1, Compl.,

7. The Court must now determine whether his motion, along with its attached affidavits, is sufficient

to allow the Court to award Morales damages.

       1.      Compensatory damages

       Morales asks for $2,700.00 in compensatory damages, which he says represents the amount

he was pressured to pay for the debt. Doc. 8-1, Aff. of Pl., ¶ 34. To support this allegation, he

explains in his affidavit that he allowed Rausch to charge his American Express account in the

amount of $2,700. Id. Because Morales “has offered no other evidence,” such as a receipt, “to

demonstrate he did indeed make a . . . payment in this amount, the Court does not find it

appropriate to grant compensatory damages” without supplemental briefing and/or evidence. See

Ramsey v. Delray Capital LLC, 2016 WL 1701966, at *11 (N.D. Tex. Apr. 28, 2016).



                                                -9-
   Case 3:19-cv-02850-B Document 9 Filed 11/10/20                  Page 10 of 12 PageID 82



       2.      Actual damages

       Morales also seeks actual damages in the amount of $4,800.00 for personal humiliation,

embarrassment, mental anguish, and emotional distress stemming from the phone calls. See Doc. 8,

Mot. for Default J., 5. In support, he states in his affidavit that Rausch’s calls and statements made

him “stressed, worried, and anxious,” in turn causing “severe headaches,” aggravation of blood

pressure issues, “trouble sleeping,” and an inability “to repair the foundation on [his] home due to

lack of funding.” Doc. 8-1, Aff. of Pl., ¶¶ 28–29, 41–45. The Court will not award $4,800.00 based

on these sparse allegations. While Morales “may indeed be entitled to actual damages for mental

anguish, the Court declines his request here without more than his [affidavit]’s sparse statements.”

Ramsey, 2016 WL 1701966, at *6.

       3.      Statutory damages

       Morales seeks $1,000.00 in statutory damages. See Doc. 8, Mot. for Default J., 5. “[A]

plaintiff need not establish actual damages to recover [statutory damages] under the FDCPA.” In re

Eastman, 419 B.R. 711, 733 (Bankr. W.D. Tex. 2009) (citing Neild v. Wolpoff & Abramson, LLP, 453

F. Supp. 2d 918, 924 (E.D. Va. 2006); Prophet v. Myers, 645 F. Supp. 2d 614, 617 (S.D. Tex. 2008)).

In awarding statutory damages, the Court considers factors including “the frequency and persistence

of noncompliance by the debt collector, the nature of such noncompliance, and the extent to which

such noncompliance was intentional . . . .” Id. (quoting 15 U.S.C. § 1692k(b)(1)).

       The Court declines to award statutory damages absent more specific evidence. Accordingly,

it will wait until Morales has provided supplemental briefing on compensatory and actual damages.

       4.      Costs and attorneys’ fees

       Last, Morales requests $7,466.00 in attorneys’ fees and court costs, attaching supporting

                                                - 10 -
   Case 3:19-cv-02850-B Document 9 Filed 11/10/20                      Page 11 of 12 PageID 83



affidavits from his lawyers, along with their accounting of tasks related to his suit. Doc. 8, Mot. for

Default J., 5–9; Doc. 8-2, Att’y Hours Billed, 2; Doc. 8-3 Att’y Biographies & Affs. While this

documentation would otherwise be sufficient for this Court to determine attorneys’ fees, such an

award under the FDCPA requires a plaintiff to succeed on an action to enforce a defendant’s liability

under the statute. If a plaintiff “fail[s] to enforce any liability for actual or additional damages against

[a defendant],” then he “does not meet the explicit requirement of § 1692k(a)(3),” which requires

he “bring a successful action to enforce the foregoing liability, in order to receive attorneys’ fees and

costs.” Johnson v. Eaton, 80 F.3d 148, 151 (5th Cir. 1996) (quotation marks omitted). Thus, while

this Court does not rule out an award of attorneys’ fees in the future, Morales must first prove actual

or additional damages.

                                                    IV.

                                            CONCLUSION

        In sum, the Court concludes that a default judgment against Rausch is both procedurally and

substantively warranted. Thus it GRANTS Morales’s Motion for Default Judgment (Doc. 8) on the

15 U.S.C. § 1692e(11) claim, but DENIES the motion insofar as it seeks relief under any other

FDCPA provision.

        However, in light of the fact that Morales has failed to submit sufficient evidence to allow this

Court to calculate a specific damages figure—and because attorneys’ fees are contingent upon a

plaintiff receiving actual damages—the Court will not award Morales damages at this time.

Accordingly, on or before November 24, 2020, Morales must submit additional documentary proof

other than his affidavit to demonstrate that he wired the $2,700.00 and suffered mental anguish.

Without this material support, the Court will not award Morales actual or compensatory damages.

                                                   - 11 -
   Case 3:19-cv-02850-B Document 9 Filed 11/10/20              Page 12 of 12 PageID 84



Should Morales demonstrate he is entitled to actual or compensatory damages, the Court will then

consider the issue of attorneys’ fees.



        SO ORDERED.

        SIGNED: November 10, 2020.




                                            ________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE




                                             - 12 -
